Affirmed and Opinion filed August 28, 2018.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00511-CV

                      RANDALL REMALEY, Appellant
                                       V.
TA OPERATING LLC D/B/A TRAVELCENTERS OF AMERICA, Appellee

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-21144

                                OPINION
      Randall Remaley challenges the trial court’s grant of no-evidence and
traditional summary judgment in favor of TA Operating LLC d/b/a TravelCenters of
America on his employment-related claims for gender and age discrimination under
the Texas Commission on Human Rights Act (“TCHRA”). See Tex. Lab. Code Ann.
§§ 21.001-.556 (Vernon 2015 & Supp. 2017).

      To demonstrate a prima facie case of employment discrimination based on
alleged disparate treatment arising from his disciplinary termination, Remaley had
to proffer evidence that he was treated less favorably than similarly situated persons
who were female or younger. Because he proffered no evidence on this essential
element of his prima facie case, we affirm the trial court’s grant of no-evidence
summary judgment in favor of TA Operating.

                                   BACKGROUND

      This appeal arises from the termination of Remaley’s employment as the
general manager of a restaurant located at the Travel Centers of America site run by
TA Operating in Baytown, Texas.

      TA Operating employed Remaley for eight years until his supervisor, Field
Manager Margie Swisher, fired him on March 10, 2014. Remaley was 55 years old
when he was fired. Swisher replaced him with a 45-year-old female.

      The parties sharply dispute the reason for Remaley’s March 2014 termination.

      According to Remaley, his termination was the culmination of a campaign
against him that began when Swisher became his supervisor in late 2013. Remaley
contends that, before Swisher’s arrival, he ran a “relatively successful” restaurant
and had a positive working relationship with the male field managers who preceded
her. The positive working relationship ended upon Swisher’s arrival. Remaley
contends that he clashed frequently with Swisher because she “treated Remaley
poorly,” “often did not return Remaley’s phone calls or emails,” and “wanted to
terminate Remaley when she was first introduced to him.” Remaley further contends
that TA Operating recruited his younger female replacement at least seven days
before he was fired and offered his job to her three days before he was fired, which
she accepted the same day the offer was made. The replacement’s start date was
March 13, 2014 — three days after Remaley was fired.

      TA Operating contends it fired Remaley based on his treatment of a female

                                          2
server at the restaurant on March 4, 2014, and subsequent events. According to TA
Operating, Swisher called Remaley on March 4 after the server called Swisher to
report that Remaley had threatened to fire her over a work schedule issue. TA
Operating contends that Remaley “did not like that [the server] . . . had contacted
Swisher, his boss, about his conduct.” On March 5, 2014, Swisher received email
notifications of two customer hotline complaints from the Baytown restaurant; two
restaurant patrons reported that Remaley was “verbally abusing” the server and had
caused her to cry in front of customers. Swisher interviewed one of the complaining
customers in person on March 6 and contacted the other by phone; she also
interviewed the server and the restaurant’s assistant general manager, who both
reported that Remaley yelled at the server for contacting Swisher a day earlier and
physically blocked her from leaving his office until she said she would not contact
Swisher in the future.

      According to TA Operating, Swisher determined that Remaley’s treatment of
the server violated company policy and warranted immediate termination of his
employment; she informed him of his firing on March 10. TA Operating contends
that Swisher did not consider Remaley’s gender or age in deciding to fire him. It
also points to Swisher’s testimony that no general manager under her supervision
had acted in a similar manner towards a server, and that she never had received
customer hotline complaints before about another general manager’s treatment of a
server.

      Remaley responds that Swisher already had decided to interview his
replacement as of March 4, and had scheduled the interview to occur two days later.
He contends TA Operating “began creating an exculpatory paper trail” and relied on
“after-the-fact” evidence to justify his firing based on false statements. He further
contends that “Swisher terminated other male managers under questionable

                                         3
circumstances” and “did not interview male candidates for Remaley’s position.”

      Remaley filed his original petition in April 2015, alleging that TA Operating
violated the TCHRA in connection with his termination because TA Operating
discriminated against him on the basis of gender and age. According to Remaley’s
petition, Swisher falsely told him that he was fired because he “manages ‘through
intimidation.’” He alleges as follows: “For the roughly six years [he worked] as a
Restaurant General Manager, Remaley never received any complaints about his
management style.” Remaley contends he was subjected to disparate treatment
based on his gender and age in connection with his termination because “even if [his
management style] . . . was a legitimate concern, Remaley could have been
disciplined or counseled, just like other employees, instead of being fired.”

      Following discovery, TA Operating filed a traditional motion for summary
judgment and a separate no-evidence motion for summary judgment. With respect
to gender discrimination, in its no-evidence motion TA Operating asserted that
Remaley had no evidence he was treated less favorably than similarly situated
employees who were not in his protected class. With respect to age discrimination,
TA Operating asserted in its no-evidence motion that Remaley had no evidence he
was treated less favorably on account of his age than others for nearly identical
conduct.

      The trial court signed a single order in December 2016, in which it granted
both the traditional and no-evidence summary judgment motions without specifying
particular grounds. Remaley timely appealed.

                                     ANALYSIS

      Remaley contends the trial court erred by (1) granting no-evidence and
traditional summary judgment in favor of TA Operating on his claims for gender and


                                          4
age discrimination; and (2) denying his motion to compel seeking documents
pertaining to “adverse treatment of other male managers who were terminated and
replaced by females.” We address each issue in turn.

I.     Summary Judgment on Gender and Age Discrimination Claims

       A.     We Apply the Standard of Review for No-Evidence Summary
              Judgment Motions
       We review summary judgments de novo. Joe v. Two Thirty Nine Joint
Venture, 145 S.W.3d 150, 156 (Tex. 2004). When, as here, the trial court grants the
judgment without specifying the grounds, we will affirm if any of the grounds
presented are meritorious. FM Props. Operating Co. v. City of Austin, 22 S.W.3d
868, 872 (Tex. 2000).

       TA Operating moved for summary judgment on both traditional and no-
evidence grounds. We resolve this case based on no-evidence grounds; therefore,
we discuss only the standard of review pertinent to a no-evidence summary judgment
motion.1

       We take as true all evidence favorable to the nonmovant, indulging every
reasonable inference and resolving any doubts in the nonmovant’s favor. See King
Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003).

       The movant seeking a no-evidence summary judgment represents that there is
no evidence of one or more of the essential elements of the claims for which the non-
movant bears the burden of proof at trial. Tex. R. Civ. P. 166a(i). We sustain a no-
evidence summary judgment when (a) there is a complete absence of evidence of a
vital fact; (b) the court is barred by rules of law or of evidence from giving weight


       1
        Because we resolve this appeal based on grounds asserted in TA Operating’s no-evidence
summary judgment motion, we do not address Remaley’s appellate contention that portions of the
evidence submitted with TA Operating’s traditional summary judgment motion were inadmissible.

                                              5
to the only evidence offered to prove a vital fact; (c) the evidence offered to prove a
vital fact is no more than a mere scintilla; or (d) the evidence conclusively establishes
the opposite of the vital fact. King Ranch, Inc., 118 S.W.3d at 751. “Less than a
scintilla of evidence exists when the evidence is ‘so weak as to do no more than
create a mere surmise or suspicion’ of a fact.” Id. (quoting Kindred v. Con/Chem,
Inc., 650 S.W.2d 61, 63 (Tex. 1983)). More than a scintilla of evidence exists when
reasonable and fair-minded people could differ in their conclusions based on the
evidence. Id.

      We apply this standard of review to the parties’ contentions regarding
Remaley’s claims that TA Operating violated the TCHRA by discriminating against
him on the basis of gender and age when TA Operating fired him.

      B.     The Trial Court Properly Granted Summary Judgment Because
             Remaley Proffered No Evidence on an Essential Element of His
             Prima Facie Case
             1.     Governing legal framework

      An employer commits an unlawful employment practice under the TCHRA
“if because of race, color, disability, religion, sex, national origin, or age the
employer . . . discharges an individual . . . or discriminates in any other manner
against an individual in connection with compensation or the terms, conditions, or
privileges of employment . . . .” Tex. Lab. Code Ann. § 21.051(1). The protected
class for age discrimination claims consists of persons 40 and older. See id. § 21.101.

      Remaley contends that TA Operating violated section 21.051(1) when it
terminated his employment, and that his age and gender were impermissible
motivating factors in his termination. See id. § 21.125.

      The TCHRA “provide[s] for the execution of the policies of Title VII of the
Civil Rights Act of 1964 and its subsequent amendments.” Id. § 21.001(1). Texas
                                           6
state courts look to analogous federal statutes and cases interpreting them to guide
application of the TCHRA. See, e.g., Quantum Chem. Corp. v. Toennies, 47 S.W.3d
473, 476 (Tex. 2001) (citing NME Hosps., Inc. v. Rennels, 994 S.W.2d 142, 144
(Tex. 1999)); see also Exxon Mobil Corp. v. Rincones, 520 S.W.3d 572, 583 (Tex.
2017).

      “Texas courts follow the settled approach of the U.S. Supreme Court in
recognizing two alternative methods of proof in discriminatory treatment cases.”
Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 634 (Tex. 2012)
(citing Quantum Chem., 47 S.W.3d at 476). “The first method . . . involves proving
discriminatory intent via direct evidence of what the defendant did and said.” Id.
“However, the High Court recognized that motives are often more covert than overt,
making direct evidence of forbidden animus hard to come by.” Id. “So to make
matters easier for discrimination plaintiffs, the Court created the burden-shifting
mechanism of McDonnell Douglas.” Id. (citing McDonnell Douglas Corp. v. Green,
411 U.S. 792, 802-05 (1973)).

      “Under this framework, the plaintiff is entitled to a presumption of
discrimination if she meets the ‘minimal’ initial burden of establishing a prima facie
case of discrimination.” Id. (citing Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S.
248, 254 (1981), and Wal–Mart Stores, Inc. v. Canchola, 121 S.W.3d 735, 739 (Tex.
2003) (per curiam)). “Although the precise elements of this showing will vary
depending on the circumstances, the plaintiff’s burden at this stage of the case ‘is
not onerous.’” Id. (citing Burdine, 450 U.S. at 253).

      “The McDonnell Douglas presumption is ‘merely an evidence-producing
mechanism that can aid the plaintiff in his ultimate task of proving illegal
discrimination by a preponderance of the evidence.’” Id. (citing Wright v. Southland
Corp., 187 F.3d 1287, 1292-93 (11th Cir. 1999)). “The prima facie case ‘raises an
                                          7
inference of discrimination only because we presume these acts, if otherwise
unexplained, are more likely than not based on the consideration of impermissible
factors.’” Id. (citing Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577 (1978)).
“Ultimately, if the defendant fails to ‘articulate some legitimate, nondiscriminatory
reason’ for the employment decision, that presumption will be sufficient to support
a finding of liability.” Id. (citing McDonnell Douglas, 411 U.S. at 802).

             2.    Application of framework

      Resolution of this appeal turns on defining and then applying the governing
standard for establishing a prima facie case of gender-based or age-based
employment discrimination arising from disparate treatment in connection with a
disciplinary discharge. If Remaley cannot establish a prima facie case under the
governing standard, then Remaley cannot prevail and the remainder of the
McDonnell Douglas burden-shifting mechanism does not come into play. See, e.g.,
Mission Consol. Indep. Sch. Dist., 372 S.W.3d at 634.

      The law is clear — and the parties do not dispute — that the prima facie case
standard applicable in this disparate treatment context has four elements. The parties
agree that Remaley satisfies the first three elements of the prima facie case because
he was (1) a member of a protected class; (2) qualified for his position; and (3)
subject to an adverse employment decision. See, e.g., AutoZone, Inc. v. Reyes, 272
S.W.3d 588, 592 (Tex. 2008) (per curiam); Ysleta Indep. Sch. Dist. v. Monarrez, 177
S.W.3d 915, 917 (Tex. 2005) (per curiam).

      The parties’ disagreement arises in connection with defining the fourth
element of the prima facie case standard applicable in this context involving alleged
disparate treatment arising from a disciplinary discharge.

      Relying heavily on the intermediate appellate court opinion in Rincones v.

                                          8
WHM Custom Servs., 457 S.W.3d 221, 234 (Tex. App.—Corpus Christi 2015), rev’d
sub nom. Exxon Mobil Corp. v. Rincones, 520 S.W.3d 572 (Tex. 2017), Remaley
argues that the fourth element is disjunctive and encompasses two possibilities.

      Remaley quotes Rincones, 457 S.W.3d at 234, for the proposition that he can
satisfy the fourth element of his prima facie case and survive a no-evidence summary
judgment motion by showing “‘he was replaced by someone outside of the protected
class, or he was treated less favorabl[y] than similarly situated members of the
opposite class . . . .’” He continues: “For the fourth element, Remaley only needs
to show that he was replaced by a younger female in order to establish a prima facie
case of age or sex discrimination.” Remaley contends he meets the fourth element
because the evidence shows he was 55 when TA Operating replaced him with a 45-
year-old female.

      Remaley does not contend that he proffered evidence of a similarly situated
TA Operating employee who was female or younger, and who engaged in similar
conduct but was not fired. He acknowledged at oral argument that the record does
not contain evidence of a similarly situated employee who was allowed to continue
working. Instead, Remaley argues that he need not proffer such evidence to satisfy
element four and establish his prima facie case.

      For its part, TA Operating argues that the prima facie case’s fourth element is
satisfied only by evidence that Remaley “was treated less favorably than similarly-
situated persons not in the protected class.” It continues: “Throughout, Remaley
has failed to name a comparator. When asked pointedly if he could identify any
other General Manager [whom his supervisor] . . . treated differently, Remaley could
not.” According to TA Operating, “Remaley identified no General Manager of any
age or gender who berated an employee publicly, intimidated the employee into not
reporting him, disregarded his boss’s directive that the employee be permitted to

                                         9
report, was reported by the customer hotline, [and] who was treated better by [his
supervisor] . . . .”

       In resolving this disagreement over the fourth element’s formulation, we note
that no one-size-fits-all description of the prima facie case applies to every
employment discrimination claim in every possible context. The Texas Supreme
Court repeatedly has cautioned that “the precise elements of this prima facie showing
vary depending on the circumstances.” Exxon Mobil Corp., 520 S.W.3d at 583; see
also Mission Consol. Indep. Sch. Dist., 372 S.W.3d at 634, 638.

       It follows that a disjunctive formulation of element four may be applicable in
some circumstances but inapplicable in others. For example, an employee alleging
gender discrimination based on disparate treatment arising from unequal pay could
not meet element four by proffering evidence that the employee was replaced by
someone outside of the protected class. See, e.g., Coll. of the Mainland v. Glover,
436 S.W.3d 384, 393 (Tex. App.—Houston [14th Dist.] 2014, pet. denied) (“For
claims of disparate treatment, a prima facie case is made by showing that the plaintiff
. . . (4) was treated less favorably than similarly situated persons not in the protected
class.”).   Another employee alleging age discrimination in connection with a
demotion potentially could satisfy element four with proof that the employee was
replaced by someone younger or otherwise was demoted because of age. See, e.g.,
Russo v. Smith Int’l, Inc., 93 S.W.3d 428, 435 (Tex. App.—Houston [14th Dist.]
2002, pet. denied). The same employee alleging an accompanying but distinct age
discrimination claim predicated on the manner in which a company-wide layoff was
accomplished may not be required to show that the employee was replaced by
someone younger. See id. at 436-37.

       To take another example, the “replaced by someone outside the protected
class” formulation of element four does not work for an age discrimination claim

                                           10
predicated on allegations that the plaintiff was replaced by someone older than 40
but still younger than the plaintiff. See O’Connor v. Consol. Coin Caterers Corp.,
517 U.S. 308, 309 (1996); Mission Consol. Indep. Sch. Dist., 372 S.W.3d at 641-42.
The appropriate element four inquiry is whether the plaintiff was “replaced by
someone younger.” See Mission Consol. Indep. Sch. Dist., 372 S.W.3d at 642.
Remaley could not establish a prima facie case of age discrimination even under the
alternative formulation of element four — “replaced by someone outside of the
protected class” — for which he advocates on appeal because his replacement was
45 years old.

      For this reason, we are not persuaded by Remaley’s contention that he
survives summary judgment merely because “case law . . . supports multiple ways
to meet a prima facie case, including showing that the plaintiff was replaced by
someone outside his/her protected group.” His general characterization of the case
law is correct as far as it goes — but it does not go far enough for Remaley to prevail
because that case law tailors the elements of a prima facie case to particular
circumstances presented by particular claims.

      The circumstances at issue here involve claims of gender and age
discrimination in employment predicated on alleged disparate treatment in
connection with Remaley’s termination by TA Operating.            Focusing on these
particular circumstances and claims, we follow binding Texas Supreme Court case
law and hold that meeting the fourth element of the prima facie case required
Remaley to proffer evidence tending to show he was treated less favorably than a
similarly situated person who was female or younger. See Exxon Mobil Corp., 520
S.W.3d at 583; AutoZone, Inc., 272 S.W.3d at 592; Ysleta Indep. Sch. Dist., 177
S.W.3d at 917.     “Employees are similarly situated if their circumstances are
comparable in all material respects, including similar standards, supervisors, and

                                          11
conduct.” Yselta Indep. Sch. Dist., 177 S.W.3d at 917 (citations omitted).

      Remaley misplaces his reliance on the intermediate appellate court decision
in Rincones when he argues for a different conclusion. The disjunctive formulation
of element four quoted by the intermediate appellate court in Rincones, 457 S.W.3d
at 234, includes a parenthetical that was omitted from element four as described in
Remaley’s brief. This parenthetical indicates that the alternative formulation of
element four — “treated less favorabl[y] than similarly situated members of the
opposite class” — specifically applies to “disparate treatment cases” like the one
Rincones was pursuing. See id.

      When the Texas Supreme Court issued its subsequent opinion in that case
describing the elements of a prima facie showing for Rincones’s disparate treatment
claim, the supreme court omitted the disjunctive formulation of element four.
Instead, the supreme court described the fourth element as a single requirement
formulated as follows: “For Rincones to prevail here, he must first establish a prima
facie case of race or national-origin discrimination by showing . . . [his employer]
gave preferential treatment to a similarly situated employee outside the protected
class.” Exxon Mobil Corp., 520 S.W.3d at 583.

      In support of this single formulation of element four, the supreme court cited
cases discussing the elements of disparate treatment cases involving allegations of
gender and age discrimination. Id. at 583-84 (citing AutoZone, Inc., 272 S.W.3d at
592, and Ysleta Indep. Sch. Dist., 177 S.W.3d at 917); see also AutoZone, Inc., 272
S.W.3d at 592 (Plaintiff suing for age discrimination predicated on disparate
treatment in connection with disciplinary discharge for sexual harassment had to
show he was “treated less favorably than similarly situated members of the opposing
class.”); Ysleta Indep. Sch. Dist., 177 S.W.3d at 917 (Male plaintiffs who sued for
gender discrimination based on disparate treatment after they were fired for violating

                                         12
time clock procedures “had to prove that . . . they were treated less favorably than
similarly situated members of the opposing class (females).”).

      Applying this teaching, we conclude that satisfying a prima facie case in this
context requires Remaley to proffer evidence tending to show he was treated less
favorably than a similarly situated person who was female or younger. See Exxon
Mobil Corp., 520 S.W.3d at 583; AutoZone, Inc., 272 S.W.3d at 592; Ysleta Indep.
Sch. Dist., 177 S.W.3d at 917.

      This record lacks such evidence, and evidence showing only that Remaley
was replaced by a younger female does not suffice. Therefore, the trial court
properly granted TA Operating’s no-evidence motion for summary judgment. We
overrule Remaley’s first issue.

II.   Denial of Motion to Compel

      Remaley’s second issue focuses on his contention that the trial court erred by
denying his motion to compel seeking documents pertaining to “adverse treatment
of other male managers who were terminated and replaced by females.”

      The scope of discovery generally rests within the trial court’s discretion. In
re CSX Corp., 124 S.W.3d 149, 152 (Tex. 2003) (orig. proceeding) (per curiam).
When a trial court denies a motion to compel discovery, the ruling is reviewed under
an abuse of discretion standard. Johnson v. Davis, 178 S.W.3d 230, 242 (Tex.
App.—Houston [14th Dist.] 2005, pet. denied) (citing Cire v. Cummings, 134
S.W.3d 835, 838 (Tex. 2004)); see also Gen. Tire, Inc. v. Kepple, 970 S.W.2d 520,
526 (Tex. 1998) (courts employ abuse of discretion standard to review trial court’s
discovery rulings).

      A party is typically entitled to obtain discovery on any matter that is not
privileged and is relevant to the subject matter of the pending action and appears to

                                         13
be reasonably calculated to lead to the discovery of admissible evidence. See Tex.
R. Civ. P. 192.3(a). If the reviewing court determines there was an abuse of
discretion, the court still must determine whether the error probably caused the
rendition of an improper judgment. Ford Motor Co. v. Castillo, 279 S.W.3d 656,
667 (Tex. 2009) (citing Tex. R. App. P. 44.1(a)); see also Austin v. Countrywide
Homes Loans, 261 S.W.3d 68, 75 (Tex. App.—Houston [1st Dist.] 2008, pet.
denied). Error is harmful if it “‘probably caused the rendition of an improper
judgment’” or “‘probably prevented the appellant from properly presenting the case
to the court of appeals.’” Ford Motor Co., 279 S.W.3d at 667 (quoting Tex. R. App.
P. 44.1(a)).

      Applying these standards, we conclude that reversal is not warranted because
the trial court did not abuse its discretion and no harm has been shown.

      We already have rejected Remaley’s contention that he could establish a
prima facie case of employment discrimination based on disparate treatment in this
particular context simply by proffering evidence that he was replaced by someone
female or younger. We likewise reject his contention that the trial court erred in
refusing to compel discovery aimed at showing only that other male TA Operating
employees were terminated and replaced by females. Remaley does not contend that
the requested discovery would lead to evidence of comparator female employees
who were similarly situated in terms of their conduct but were not fired. Nor does
he contend that the denial of his motion to compel discovery was harmful. To the
contrary, Remaley asserts as follows in his appellate brief: “Although such evidence
is unnecessary for purposes of avoiding summary judgment given the previously-
referenced evidence, it may be further indicative as to Swisher’s discriminatory
intent and could be relevant for a jury to evaluate.”

      Remaley has not demonstrated error or harm under these circumstances.

                                          14
Therefore, we overrule his second issue.

                                   CONCLUSION

      We affirm the trial court’s judgment.



                                      /s/       William J. Boyce
                                                Justice


Panel consists of Chief Justice Frost and Justices Boyce and Jewell.




                                           15